Citation Nr: 1021871	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from October 1967 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Los Angeles, California, denying the claim currently on 
appeal.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Los Angeles, California in 
January 2010.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

The Veteran has claimed service connection for PTSD.  
Construing the claim liberally, however, the Board finds that 
it should be characterized as one for service connection for 
a psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curium order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  The issue is thus 
restated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for PTSD.  However, as outlined below, additional 
evidentiary development is needed before appellate review may 
proceed on this claim.  

Initially, the Board notes that the record suggests that the 
Veteran has been diagnosed with a number of different 
psychiatric disorders in the past.  According to a March 2000 
private medical record, the Veteran suffered from panic 
attacks and depression.  A January 2001 private record 
diagnosed panic disorder with agoraphobia.  The record also 
contains an undated private evaluation which assigned a 
diagnosis of recurrent and severe major depressive disorder, 
and records from the Behavioral Health Centers Clinica Sierra 
Vista have routinely noted a diagnosis of PTSD.  Finally, the 
record contains a letter from a private psychiatrist with the 
initials D.F. that notes that the Veteran suffered from 
anxiety and depressive symptoms.  The letter further 
indicates that the Veteran reported suffering from this 
symptomatology since his return from military service in 
Vietnam.  Therefore, while the evidence of record suggests 
that the Veteran suffers from a psychiatric disorder, it is 
not clear whether any such disorder is related to service.  
In this regard, the record shows that the Veteran served in 
Vietnam from May 1968 to May 1969 and from October 1970 to 
October 1971.  He was a helicopter repairman.  The Veteran 
reports several incidents occurring in Vietnam, which he 
essentially claims is the cause of his current psychiatric 
disorder(s).

The Court has held that even if a Veteran's claim is limited 
to PTSD without more, VA must interpret the Veteran's claim 
to be a claim for any mental disability that may reasonably 
be encompassed by the claim.  Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009). (per curiam order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  The record does 
not presently contain a VA examiner's opinion as to whether 
the Veteran has any psychiatric disorder that may be 
etiologically related to his military service.  Due to the 
history of psychiatric treatment, along with the Veteran's 
reported chronicity of symptomatology, the Board finds that 
such an opinion is necessary before appellate review may 
proceed.  In addition, the Veteran's claim has been denied 
for lack of a verified in-service stressor.  Verification of 
an in-service stressor may not be necessary if the Veteran is 
found to suffer from a psychiatric disorder other than PTSD.  
See 38 C.F.R. § 3.304(f).  Finally, the Veteran's service 
treatment records and personnel records are missing from the 
file, and he should be provided with every opportunity to 
develop evidence favorable to his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to the physician designated to 
examine the Veteran.  All indicated tests 
and studies, including psychological 
testing, should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis(es).  A complete history must be 
taken and recorded in the report.

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of any psychiatric 
disorder(s) appropriate, and if so list 
them all?  If not, please address, the 
Veteran's various psychiatric diagnoses of 
record and state whey they are not valid.

(b) If the Veteran is found to have any 
psychiatric disorder(s) other than PTSD, 
is it at least as likely as not that this 
disorder(s) manifested during, or as a 
result of, the Veteran's military service?  
In addressing this, please note and 
discuss the Veteran's assertion concerning 
incidents he reports occurred in Vietnam 
and offer an opinion as to whether any 
event or combination of events caused a 
current psychiatric disability.

A complete rationale for any opinion 
expressed must be provided.  

2. The AMC should then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


